                Case 2:18-cv-01274-TSZ Document 71 Filed 05/06/20 Page 1 of 1



 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT SEATTLE

 4
       CAVE MAN KITCHENS INC.,
 5                           Plaintiff,
                                                        C18-1274 TSZ
 6         v.
                                                        MINUTE ORDER
 7     CAVEMAN FOODS, LLC,
 8                           Defendant.

 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:
            (1)    Plaintiff Cave Man Kitchens Inc.’s motion for reconsideration, docket
11
     no. 68, is RENOTED to May 22, 2020. The deadline for payment set forth in the Minute
     Order entered April 6, 2020, docket no. 67, and amended by the Minute Order entered
12
     April 23, 2020, docket no. 69, is sua sponte EXTENDED to May 22, 2020. On or before
     noon on May 14, 2020, plaintiff shall file proof (in the form of a declaration and financial
13
     statements) of its alleged inability to pay the amounts set forth in Paragraph 3 of the
     Minute Order entered January 8, 2020, docket no. 57, and Paragraph 1(d) of the Minute
14
     Order entered April 6, 2020, docket no. 67. Any response to plaintiff’s motion for
     reconsideration shall be filed by the noting date. No reply shall be filed unless requested
15
     by the Court.
16        (2)    Plaintiff shall fully comply with Paragraphs 1(a)-(c) of the Minute Order
   entered April 6, 2020, docket no. 67, within fourteen (14) days of the date of this Minute
17 Order. Failure to comply will be considered grounds for further sanctions, including
   dismissal of this matter with prejudice.
18
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20          Dated this 5th day of May, 2020.

21                                                    William M. McCool
                                                      Clerk
22
                                                      s/Karen Dews
23                                                    Deputy Clerk

     MINUTE ORDER - 1
